EXHIBIT 10.2

 

REIMBURSEMENT AGREEMENT

 

THIS REIMBURSEMENT AGREEMENT (the “Agreement”) is made and entered into as of
this 28th day of October 2003, by and between Richard J. Heckmann (“Heckmann”),
and K2, Inc., a Delaware corporation (“K2”).

 

In consideration of the mutual promises, agreements, covenants, warranties,
representations and provisions contained herein, the parties agree as follows:

 

1. Reimbursement of Aircraft Expense. Subject to the terms and conditions
contained herein, if during the Term (as defined hereafter) Heckmann uses his
aircraft in connection with his travel on K2 business, K2 agrees to reimburse to
Heckmann the expense of such use. Heckmann’s aircraft is identified as a
Challenger CL600-2B16 aircraft, serial number 5111, Federal Aviation
Administration registration number N502HE (the “Aircraft”).

 

2. Term. The term of this Agreement (the “Term”) shall commence on September 3,
2003 (the “Commencement Date”) and end on December 31, 2003 (the “Initial Term
Expiration Date”) – it is intended that this Agreement shall reimburse Heckmann
as set forth below for the period from September 3, 2003 until the date hereof
provided that this reimbursement is no more than $100,000 in the aggregate.
Notwithstanding the foregoing, and unless this Agreement has earlier been
terminated in accordance with its terms, the Term shall continue after the
Initial Term Expiration Date on an annual basis. Either party may terminate this
Agreement any time during the Term upon not less than thirty (30) days written
notice to the other. This Agreement shall terminate on the termination of
Heckmann’s employment by K2.

 

3. Base of the Aircraft. K2 acknowledges that Heckmann currently bases the
Aircraft at Palm Springs International Airport, Palm Springs, California (the
“Base”), and that Heckmann’s use of the Aircraft for K2 business travel shall
include ferry flights to and from the Base at the beginning and end of such
business travel.

 

4. Reimbursement.

 

(a) K2 shall reimburse to Heckmann in connection with his use of the Aircraft
during the Term for K2 business travel the following amounts (referred to
collectively as the “Reimbursement Amounts”) within 30 days of receipt of an
invoice from Heckmann or his representative with respect to such use:

 

(i) $2,200 per operating hour for use of the Aircraft, as such rate may be
adjusted periodically by the mutual consent of the parties;

 



--------------------------------------------------------------------------------

(ii) all fees, including fees for landing, parking, hangar, tie-down, handling,
customs, use of airways and permission for overflight;

 

(iii) all expenses for in-flight catering;

 

(iv) all travel expenses for pilots, flight attendants and other flight support
personnel, if any, including food, lodging and ground transportation; and

 

(v) all communications charges, including in-flight telephone.

 

Heckmann’s invoices shall include the date, departure point, arrival point,
number of passengers and number of operating hours for each flight by K2 and
documentation of the other expenses to be reimbursed hereunder.

 

(b) In no event shall the amount reimbursed under this Agreement on an annual
basis exceed $1.0 million without the further written consent of K2’s Board of
Directors.

 

5. Pilots. For all flights of the Aircraft by K2 pursuant to this Agreement,
Heckmann shall cause the Aircraft to be operated by pilots who are duly
qualified under the Federal Aviation Regulations, including without limitation,
with respect to currency and type-rating, whose licenses and certificates are in
good standing, and who meet all other requirements established and specified by
the FAA and the insurance policies required hereunder.

 

6. Operation and Maintenance Responsibilities of Heckmann. This Agreement is not
intended to constitute a lease of the Aircraft. Heckmann shall be in operational
control of the Aircraft at all times during the Term. Heckmann shall be solely
responsible for the operation and maintenance of the Aircraft and shall operate
and maintain such Aircraft in compliance with all applicable laws and
regulations.

 

7. Insurance. Heckmann shall maintain in effect at his own expense throughout
the Term, insurance policies containing such provisions and providing such
coverages as Heckmann deems appropriate. Notwithstanding the foregoing, Heckmann
shall maintain property damage and personal injury aviation liability insurance
with coverage in the amount of no less than $50,000,000 combined single limit
per occurrence (the “Required Insurance”). Heckmann shall cause the policies
providing the Required Insurance to (a) name K2 as an additional insured, (b)
not be subject to any offset by any other insurance carried by Heckmann or K2,
(c) contain a waiver by the insurer of any subrogation rights against K2, (d)
insure the interest of K2, regardless of any breach or violation by the Heckmann
or of any other person (other than is solely attributable to the gross
negligence or willful misconduct of K2) of any warranty, declaration or
condition contained in such policies, (e) include a severability of interests
endorsement providing that such policy shall operate in the same manner (except
for the limits of coverage) as if there were a separate policy covering each
insured and (f) not be subject to cancellation

 

2



--------------------------------------------------------------------------------

or material modification without at least 30 days’ written notice to K2. K2
acknowledges that Heckmann does not maintain and is not required to maintain
insurance against perils covered by “war risk” insurance, including acts of war,
hijacking, nuclear detonation, strikes, sabotage, confiscation, and terrorism.

 

8. Indemnity; Loss or Damage

 

(a) Heckmann shall indemnify, defend and hold harmless K2 and its officers,
directors, agents and employees from and against any and all liabilities, claims
(including, without limitation, claims involving or alleging K2’s negligence and
claims involving strict or absolute liability in tort), demands, suits, causes
of action, losses, penalties, fines, expenses (including, without limitation,
attorneys’ fees) or damages (collectively, “Claims”), to the extent relating to
or arising out of Heckmann’ breach of this Agreement if and to the extent that
K2 would have had the benefit of insurance coverage for such Claims but for
Heckmann’ breach but not including circumstances in which a Claim is solely
attributable to the gross negligence or willful misconduct of K2. K2 agrees to
seek recovery for any Claims from all available insurance before seeking
indemnification from Heckmann hereunder. The maximum amount of Heckmann’
liability hereunder shall be $50,000,000.

 

(b) K2 shall indemnify, defend and hold harmless Heckmann and his agents and
employees from and against any and all Claims to the extent relating to or
arising out of K2’s breach of this Agreement.

 

(c) In the event of loss or destruction of all or a portion of the Aircraft, or
in the event of confiscation or seizure of the Aircraft, this Agreement shall
automatically terminate; provided, however, that such termination of this
Agreement shall not affect K2’s obligation to pay Heckmann all unpaid
Reimbursement Amounts.

 

9. General Provisions

 

(a) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the construction or interpretation
of this Agreement.

 

(b) Partial Invalidity. If any provision of this Agreement, or the application
thereof to any person, place or circumstance, shall be held by a court of
competent jurisdiction to be illegal, invalid, unenforceable or void, then such
provision shall be enforced to the extent that it is not illegal, invalid,
unenforceable or void, and the remainder of this Agreement, as well as such
provision as applied to other persons, shall remain in full force and effect.

 

(c) Waiver. With regard to any power, remedy or right provided in this Agreement
or otherwise available to any party, (i) no waiver or extension of time

 

3



--------------------------------------------------------------------------------

shall be effective unless expressly contained in a writing signed by the waiving
party, (ii) no alteration, modification or impairment shall be implied by reason
of any previous waiver, extension of time, delay or omission in exercise or
other indulgence, and (iii) waiver by any party of the time for performance of
any act or condition hereunder does not constitute waiver of the act or
condition itself.

 

(d) Notices. Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed duly given upon actual
receipt, if delivered personally, by overnight courier or by telecopy; or three
(3) days following deposit in the United States mail, if deposited with postage
pre-paid, return receipt requested, and addressed to such address as may be
specified in writing by the relevant party from time to time, and which shall
initially be as follows:

 

To Heckmann at:

 

Richard J. Heckmann

c/o K2 Inc.

2051 Palomar Airport Road

Carlsbad, CA

Tel.: (760) 494-1000

Fax: (760) 494-1099

To K2 at:

 

K2 Inc.

2051 Palomar Airport Road

Carlsbad, CA

Attn: General Counsel

Tel.: (760) 494-1000

Fax: (760) 494-1099

 

No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a party.

 

(e) California Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, regardless of the choice of
law provisions of California or any other jurisdiction.

 

(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter contained in this Agreement and
supersedes any prior or contemporaneous agreements, representations and
understandings, whether written or oral, of or between the parties with respect
to the subject matter of this Agreement. There are no representations,
warranties, covenants, promises or undertakings, other than those expressly set
forth or referred to herein.

 

(g) Amendment. This Agreement may be amended only by a written agreement signed
by all of the parties.

 

(h) Binding Effect; Assignment. This Agreement shall be binding on, and shall
inure to the benefit of, the parties to it and their respective successors

 

4



--------------------------------------------------------------------------------

and assigns; provided, however, that K2 may not assign any of its rights under
this Agreement, and any such purported assignment shall be null, void and of no
effect.

 

(i) Attorneys’ Fees. Should any action (including any proceedings in a
bankruptcy court) be commenced between any of the parties to this Agreement or
their representatives concerning any provision of this Agreement or the rights
of any person or entity thereunder, solely as between the parties or their
successors, the party or parties prevailing in such action as determined by the
court shall be entitled to recover from the other party all of its costs and
expenses incurred in connection with such action (including, without limitation,
fees, disbursements and expenses of attorneys and costs of investigation).

 

(j) Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity by
statute or otherwise. The election of any one or more remedies shall not
constitute a waiver of the right to pursue other remedies.

 

(k) No Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the parties to this Agreement and their
respective successors and assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party to this Agreement, nor shall any provision give any third person any right
of subrogation or action over or against any party to this Agreement.

 

(l) Counterparts. This Agreement may be executed in one or more counterparts,
each of which independently shall be deemed to be an original, and all of which
together shall constitute one instrument.

 

(m) Relationship of the Parties. Nothing contained in this Agreement shall in
any way create any association, partnership, joint venture, or
principal-and-agent relationship between the parties hereto or be construed to
evidence the intention of the parties to constitute such.

 

(n) Limitation of Damages. Each party waives any and all claims, rights and
remedies against the other, whether express or implied, or arising by operation
of law or in equity, for any punitive, exemplary, indirect, incidental or
consequential damages whatsoever.

 

(o) Survival. All representations, warranties, covenants and agreements, set
forth in Sections 4, 7, 8 and 9 contained in this Agreement shall survive the
expiration or termination of this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed effective as of the day and year first written above.

 

HECKMAN      

K2:

                 

K2 INC.

        By:    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Richard J. Heckman                     Its:              

--------------------------------------------------------------------------------

 

6